Citation Nr: 0820642	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  06-25 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to March 
1992.  The veteran also served on several periods of active 
duty for training (ACTDUTRA) with the Iowa Army National 
Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge (VLJ) in November 2007.  

The Board notes that at the time of his video conference 
hearing the veteran indicated that he also desired to pursue 
a claim of entitlement to service connection for psychiatric 
disorders other than PTSD.  However, a claim of entitlement 
to a psychiatric disorder was denied by the RO in September 
1992 and in March 2007.  The veteran did not appeal either 
denial.  Consequently, the only issue currently on appeal is 
entitlement to service connection for PTSD.  See Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996) (holding that a claim 
based on the diagnosis of a new mental disorder states a new 
claim when the new disorder had not been diagnosed and 
considered at the time of the prior notice of disagreement); 
see also Boggs v. Peake, No. 2007-7137 (Fed. Cir. Mar. 26, 
2008) (holding that claims that are based upon distinctly 
diagnosed diseases or injuries must be considered separate 
and distinct claims).  If the veteran wishes to reopen his 
previously denied claim of service connection for a 
psychiatric disorder other than PTSD, he may raise such a 
claim with the RO.  


FINDING OF FACT

The veteran does not have PTSD attributable to military 
service.



CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision on the veteran's claim on appeal 
has been accomplished.  Through a notice letter in June 2004, 
the veteran was notified of the legal criteria governing his 
claim and the evidence needed to substantiate his claim.  In 
the letter, he was provided a PTSD questionnaire and advised 
that it would be necessary to verify that in-service 
stressors occurred that resulted in PTSD.  Hence, the Board 
finds that the veteran has received notice of the information 
and evidence needed to substantiate his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letter, the veteran was notified 
that the RO was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The RO requested that the veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  Additionally, the veteran was 
requested to submit evidence in support of his claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).  

Thus, any error related to element (4) is harmless.  
Nevertheless, as indicated above, the four content-of-notice 
requirements of Pelegrini have been met in this case.  
Additionally, the RO has provided the veteran notice with 
respect to effective dates and rating criteria provisions by 
way of a March 2006 letter.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Furthermore, the Board points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal decided herein.  The RO has obtained the veteran's 
service treatment records, personnel records, VA outpatient 
treatment records, and private medical records; and the 
veteran was afforded a VA examination.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Factual Background

The veteran claims that he has PTSD related to a fall during 
training in the Idaho Army National Guard in which he fell 
into a hole and broke his back.  He said he was lying in the 
hole until a fellow member of his platoon found him.  He 
reported that he received an Article 15 and his Section Chief 
instructed several of his co-workers to rip the stripes off 
his sleeve while he stood at attention.  He said the intent 
was to rip away his pride.  Finally, the veteran indicated 
that a friend and co-worker (Senior Airman [redacted]) committed 
suicide in their dorm building and that he was one of the 
people who found the body.  Also, he stated that during a 
live fire training exercise one of the members of his platoon 
was shot and killed one hundred feet from him.  He did not 
identify this individual.  

The veteran's service treatment reports (STRs) revealed no 
complaints, findings, or treatment for any psychiatric 
disability.  The veteran's March 1986 entrance examination, 
an examination dated in February 1991, and the veteran's 
November 1991 separation examination revealed normal 
psychiatric examinations.  The veteran's March 1994 
enlistment examination prepared in conjunction with his 
service in the Army National Guard similarly indicated that a 
psychological examination was normal.  The examiner noted 
that the veteran had marriage counseling in 1989 and 1991.  A 
March 1996 medical statement indicates that the veteran fell 
into a hole and fractured S1 in his lower back during night 
land navigation in July 1996.  

The veteran's DD 214 and personnel records reflect that the 
veteran received the Air Force Achievement Medal, Air Force 
Good Conduct Medal, NCO Professional Military Education 
Ribbon, National Defense Service Medal, Army Service Medal, 
Air Force Training Ribbon, Air Force Legacy Service Award, 
and Air Force Outstanding Unit Award.  The veteran's military 
occupation specialty (MOS) was noted to be a nuclear weapons 
specialist.  The character of the veteran's discharge was 
noted to be honorable but the reason for separation was 
reported to be misconduct-pattern of minor disciplinary 
infractions.  The personnel records indicate that the veteran 
received several Article 15s while he served on active duty.

Service personnel records from the Department of the Air 
Force reveal that C. R. [redacted] was found deceased by his 
dormitory manager on October [redacted], 1987.  Mr. [redacted] was noted 
to have been found with a .22 caliber semi-automatic pistol 
lying beside his right shoulder and he had an entrance wound 
on his right temple consistent with a .22 caliber round.  The 
investigation revealed no information to indicate that the 
death was other than self-inflicted.  

The veteran was afforded a VA psychiatric examination in May 
1992.  The examiner concluded that there was no evidence of 
psychiatric disease or disorder and diagnosed the veteran 
with no psychiatric disease or disorder.  

Associated with the claims file are VA outpatient treatment 
reports dated from April 1998 to May 2007.  The records 
reflect psychiatric diagnoses dating from April 2004 
including depressive disorder, anxiety disorder, bipolar 
disorder, alcohol abuse, (major) depression, dysthymic 
disorder, possible seasonal affective disorder, PTSD, 
relationship issues, mixed personality disorder, anger 
issues, and post-traumatic stress syndrome.  A letter from a 
nurse practitioner dated in May 2004 indicates that the 
veteran had recently been diagnosed with PTSD.  She said she 
was unsure how long the veteran has had PTSD but it appeared 
to be over ten years.  She indicated that the veteran had 
done a lot of drinking (self-medicating) to try to deal with 
anxiety, difficulty sleeping, and depression.  

Associated with the claims file are private treatment reports 
from Intermountain Hospital dated in April 2000.  The veteran 
was admitted with a provisional diagnosis of situational 
depression.  The records include a psychiatric evaluation 
which revealed a diagnosis of adjustment disorder with mixed 
disturbance of emotions and conduct.  The examiner reported 
that he strongly suspected the presence of depressive 
disorder with minimalization by the veteran and alcohol 
intoxication.  A diagnosis of PTSD was written in by hand.  
The examiner noted that the veteran had recently attempted 
suicide.  

The veteran was afforded a VA examination in May 2007 to 
determine whether he had PTSD.  The veteran reported that his 
stressors were the suicide of a friend, when he broke his 
back and was trapped for two hours, and when he received an 
Article 15 and his stripes were ripped off his arm.  The 
examiner noted that the veracity of his description of these 
events was in question as the details appeared to differ from 
official accounts.  However, putting that aside, the examiner 
nevertheless concluded that these events did not appear to 
meet the criteria of stressful events for the purpose of 
diagnosing PTSD.  The examiner clarified that he could 
imagine circumstances where these events might elicit stress 
reactions; however, he concluded that the veteran's 
descriptions did not seem to do so.  The examiner said that 
the veteran was administered the MCMI-III to clarify the 
dynamics of his distress.  The examiner indicated that the 
veteran produced a valid response profile but he responded in 
a way as to suggest a tendency to depreciate and devalue 
himself as well as possibly exaggerate his degree of symptom 
difficulty.  His response profile suggested a pattern of 
disruptive, unstable, and superficial relationships marked by 
intense clinging behavior.  Further, repeated dissolution of 
relationships resulted in feelings of dejection and periods 
of intense depression, irritability, and anxiety.  Based on 
these findings, the examiner concluded that the veteran did 
not meet the criteria for PTSD, but instead, was more 
appropriately diagnosed with anxiety disorder and borderline 
personality disorder with antisocial and masochistic traits.  

Private treatment reports from several unlabeled sources and 
Chiropractic Health, P.A., Idaho State Insurance Fund, D. 
Lamey, M.D., of the Boise Orthopedic Clinic, Orthopedic 
Surgery Center of Idaho, L.L.C., Ellison Family Chiropractic, 
Boise State University, and VA examination reports dated in 
May 2003, August 2004, September 2005, and April 2007 are 
unrelated to the issue on appeal.  

The veteran testified at a video conference hearing in 
November 2007.  He indicated that he was initially diagnosed 
with PTSD by a nurse practitioner and then a physician 
changed the diagnosis.  He reported that he was in treatment 
for PTSD, depression, anxiety, and anger management.  The 
veteran testified that he was on medication for his 
psychiatric disabilities and was also receiving counseling.  
He said his psychiatric disabilities impacted his jobs, 
relationships, and social life.  He stated that he had been 
divorced, had not had a relationship longer than six or eight 
months, and had numerous infractions with the law.  The 
veteran indicated that he was unsure whether his diagnosis 
was PTSD or anxiety and depression but either way the 
disability should be service-connected.  He said that he 
found a fellow airman who committed suicide which led to his 
life deteriorating.  He testified that he also broke his back 
while serving in the Idaho Guard.  The veteran's 
representative requested that the veteran be afforded a VA 
examination to assess his claim.  

III.  Legal Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
disability to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f) (2007).  

In this case the veteran's service personnel records and 
service treatment records do not document combat service.  
Furthermore, the service medical records do not document 
treatment for any psychiatric disorders.  However, there is 
evidence of record corroborating the veteran's alleged in-
service stressors.  Specifically, the veteran's personnel 
records indicate that he received several Article 15s in 
service, and his service treatment reports indicate that he 
broke his back when he fell in a hole in 1996.  The 
Department of the Air Force also confirmed that C. R. [redacted]
was found dead due to a self-inflicted gun shot wound by his 
dormitory manager, not the veteran, on October [redacted], 1987.  

However, the occurrence of an in-service stressor is a 
factual determination to be made by the Board; the 
sufficiency of a stressor to support a diagnosis of PTSD is a 
medical determination.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  In this case, even assuming that his claimed in-
service stressors have been corroborated, the veteran does 
not have a confirmed diagnosis of PTSD specifically linked to 
a stressor.  

In this regard, the VA outpatient treatment reports document 
that the veteran was diagnosed with PTSD in April 2004.  
However, the VA outpatient treatment records did not link the 
diagnosis to a specific stressor.  Most significantly, when 
examined by VA in May 2007 for the purpose of determining 
whether the veteran in fact has PTSD, diagnoses other than 
PTSD were provided.  The examiner diagnosed the veteran with 
anxiety disorder and borderline personality disorder with 
antisocial and masochistic traits.  The veteran reported that 
his stressors were the suicide of a friend, when he broke his 
back and was trapped for two hours, and when he received an 
Article 15 and his stripes were ripped off his arm.  The 
examiner indicated that the veteran's stressors relative to 
the PTSD diagnosis did not qualify as Criterion A [of the 
DSM-IV] in that these events as he related them did not 
appear to be outside the bounds of "normal" human 
experience.  In the absence of a diagnosis that conforms to 
DSM-IV and which is supported by examination findings, 
service connection for PTSD may not be granted.  

The Board is prohibited from exercising its own independent 
judgment to resolve medical questions, and must rely on 
competent medical evidence.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  The Board may, however, discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  See Madden v. Brown, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

In this case, the competent medical evidence supporting a 
finding of PTSD does not provide a rationale, including an 
explanation as to the in-service stressful events that 
support such a diagnosis.  The VA examiner, however, 
considered the veteran's description as to these events, but 
concluded that his descriptions did not suggest that these 
events were sufficient to cause PTSD.  The examiner clarified 
that he could imagine circumstances where these events might 
elicit stress reactions, but he concluded that the veteran's 
descriptions did not seem to do so.  After conducting 
thorough psychological testing, the examiner specifically 
found the veteran did not meet the criteria for PTSD, and was 
more appropriately diagnosed with anxiety disorder and 
borderline personality disorder.  

The Board has considered the veteran's assertions that he has 
PTSD related to his active duty service, but finds that there 
is no evidence of record showing that he has the specialized 
medical education, training, and experience necessary to 
render competent medical opinion as to the diagnosis and 
etiology of a current mental disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2007).  Consequently, the veteran's own assertions have no 
probative value.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for PTSD.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2007).  The preponderance of the evidence 
is against the claim.


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


